[Cite as Glenn v. The Ohio State Univ., 2018-Ohio-2610.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Asia R. Glenn,                                      :

                Plaintiff-Appellant,                :

v.                                                  :                No. 17AP-732
                                                                  (Ct. of Cl. No. 2017-336)
The Ohio State University,                          :
                                                             (REGULAR CALENDAR)
                Defendant-Appellee.                 :


                                           D E C I S I O N

                                      Rendered on June 29, 2018


                On brief: Asia R. Glenn, pro se. Argued: Asia R. Glenn.

                On brief: Michael DeWine, Attorney General, and Amy S.
                Brown, for appellee. Argued: Amy S. Brown.


                            APPEAL from the Court of Claims of Ohio
TYACK, J.

        {¶ 1} Asia R. Glenn is appealing from the dismissal of her lawsuit, pursuant to
Civ.R. 12(B)(6), against The Ohio State University ("OSU") in the Court of Claims of Ohio.
She assigns three errors for our consideration:
                [I.] The Court of Claims erred by discriminating against
                federal causes of action.

                [II.] The Court of Claims erred by denying equal protection of
                the law through its unconstitutional application of R.C.
                2743.16A.

                [III.] The Court of Claims erred when it failed to apply the
                doctrine of equitable tolling to Glenn's state law
                discrimination claims in the face of extenuating
                circumstances.
No. 17AP-732                                                                                2

       {¶ 2} Glenn alleged in her lawsuit that she was the victim of racial discrimination
and filed a complaint for wrongful termination on the basis of racial discrimination
pursuant to Title VII of the Civil Rights Act of 1964 and R.C. Chapter 4112, as well as claims
for retaliation and intentional infliction of emotional distress. State courts have concurrent
subject-matter jurisdiction with federal courts over actions brought pursuant to Title VII of
the Civil Rights Act of 1964 and the Court of Claims has exclusive, original subject-matter
jurisdiction over Title VII actions seeking money damages against a state employer.
Manning v. Ohio State Library Bd., 62 Ohio St. 3d 24 (1991).
       {¶ 3} A motion to dismiss for failure to state a claim upon which relief can be
granted pursuant to Civ.R. 12(B)(6) is procedural and tests the sufficiency of the complaint.
State ex rel. Hanson v. Guernsey Cty. Bd. of Commrs., 65 Ohio St. 3d 545 (1992). In
construing the complaint, the material allegations of the complaint are taken as admitted.
Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).           As an appellate court, we must
independently review the complaint to determine if dismissal was appropriate. McGlone
v. Grimshaw, 86 Ohio App. 3d 279, 285 (4th Dist.1993). A motion to dismiss or a motion
for judgment on the pleading based on the bar of the statute of limitations should be
granted only if the complaint conclusively demonstrates on its face that the action is barred
by the statute of limitations. Velotta v. Leo Petronzio Landscaping, Inc., 69 Ohio St. 2d 376
(1982), paragraph three of the syllabus.
       {¶ 4} Glenn filed her lawsuit more than two years after her firing by OSU. The
Court of Claims dismissed her claims because she filed her lawsuit after the two-year statute
of limitations for lawsuits against state entities had lapsed. On appeal, she contests that
dismissal.
       {¶ 5} R.C. 2743.16(A) reads:
              Subject to division (B) of this section, civil actions against the
              state permitted by sections 2743.01 to 2743.20 of the Revised
              Code shall be commenced no later than two years after the
              date of accrual of the cause of action or within any shorter
              period that is applicable to similar suits between private
              parties.

       {¶ 6} There is no question that Glenn did not file her lawsuit within two years. She
argues that the longer federal time period should be allowed. We have consistently rejected
that proposition. As for instance, Coleman v. Columbus State Community College, 10th
No. 17AP-732                                                                                 3

Dist. No. 15AP-119, 2015-Ohio-4685, and Cargile v. Ohio Dept. of Admin. Servs., 10th Dist.
No. 11AP-743, 2012-Ohio-2470. We follow those cases again.
       {¶ 7} The first assignment of error is overruled.
       {¶ 8} We do not view applying the two-year statute of limitations set forth in R.C.
2743.16(A) to everyone as denying equal protection to anyone. If we were to pick and
choose which parties are subject to the mandate of R.C. 2743.16(A), an equal protection
problem could arise. Applying it to everyone means everyone is treated equally.
       {¶ 9} The second assignment of error is overruled.
       {¶ 10} Part of Glenn's argument in the third assignment of error is the fact that she
was not well represented by an attorney she hired to assist her. The second part is the fact
that the Equal Employment Opportunity Commission ("EEOC") failed to act promptly on
her complaint seeking a right to sue letter. She asserts that, had the right to sue letter been
properly and timely processed, she would have filed her lawsuit within the two years
allowed by R.C. 2743.16(A). However, she did receive the right to sue letter on January 13,
2017, which was more than one month before the two years permitted by R.C. 2743.16(A)
had lapsed.
       {¶ 11} Glenn claims that the failure of her attorney to properly represent her
compounded the delays at the EEOC resulting in the late filing. We do not express an
opinion as to whether Glenn has a legal malpractice claim against her former attorney. We
only hold that the judge in the Court of Claims did not abuse his discretion by refusing to
extend the time for filing authorized by R.C. 2743.16(A).
       {¶ 12} The third assignment of error is overruled.
       {¶ 13} All three assignments of error having been overruled, the judgment of the
Court of Claims of Ohio is affirmed.
                                                                         Judgment affirmed.

                           SADLER and DORRIAN, JJ., concur.